 1
         BRADLEY D. PACK, SBA #023973
 2        ENGELMAN BERGER, P.C.
      2800 NORTH CENTRAL AVENUE, SUITE 1200
 3            PHOENIX, ARIZONA 85004
                  _____________
                     Ph: (602) 271-9090
 4                  Fax: (602) 222-4999
                  Email: bdp@eblawyers.com
                      _____________
 5
          CHRISTOPHER J. DAWES, ESQ. 1
 6          HEATHER L. RIES, ESQ.1
            FOX ROTHSCHILD LLP
 7           1225 17TH STREET, SUITE 2200
                    DENVER, CO 80202
                      _____________
 8                   Ph: (303)383-7604
                     Fax: (303)292-1300
 9           Email: CDawes@foxrothschild.com
              Email: HRies@foxrothschild.com

10   Attorneys for BSV Lamont JCRS, LLC
11                                     UNITED STATES BANKRUPTCY COURT
12                                             DISTRICT OF ARIZONA
13       In re:                                              Chapter 11 Proceedings
14       SUMMIT FAMILY RESTAURANTS,                          Case No. 2:21-bk-02477-BKM
         INC.,
15
                                                             BSV LAMONT JCRS LLC’S MOTION
                            Debtor.                          FOR RULE 2004 EXAMINATION OF
16
                                                             DEBTOR AND PRODUCTION OF
17                                                           DOCUMENTS
18

19
                  BSV Lamont JCRS LLC (“BSV” or the “Landlord”), a creditor in the above-captioned
20
     bankruptcy case, by and through its undersigned counsel, hereby moves (the “Motion”),
21
     pursuant to Rule 2004(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
22
     Rules”), for an Order of this Court directing an officer or director of Summit Family
23
     Restaurants, Inc. (“Debtor”) with knowledge of the matters identified below to appear at the
24
     law offices of Engelman Berger, P.C., 2800 North Central Avenue, Suite 1200, Phoenix,
25
     Arizona 85004, or wherever designated, to be examined under oath (the “2004 Examination”)
26
     and further directing Debtor to produce those documents described in Exhibit “A” (the
27
     1
                  Pro hac vice applications to be filed concurrently herewith


     {0006378.0000/01212004.DOCX / }
Case 2:21-bk-02477-BKM                  Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50   Desc
                                        Main Document    Page 1 of 10
                                                           1   “Document Requests”) to the above-referenced law offices of Engelman Berger, P.C.
                                                           2   Examination is to be scheduled on a date and time agreeable to the parties or, if upon notice,
                                                           3   after not less than 21 days’ notice and the request for production of documents is to be
                                                           4   scheduled on a date and time agreeable to the parties or, if upon notice, after not less than 21
                                                           5   days’ notice.
                                                           6             In support of this motion, Landlord submits the following Memorandum of Points and
                                                           7   Authorities.
                                                           8                               MEMORANDUM OF POINTS AND AUTHORITIES
                                                           9             The Debtor (also referred to as Summit Family Restaurants Inc. d/b/a Casa Bonita
                                                          10   (“Tenant”)) and the Landlord are parties to a Shopping Center Lease dated September 12,
                  2800 North Central Avenue, Suite 1200




                                                          11   2014 (the “Lease”) relating to a space (the “Premises”) within the Shopping Center located at
ENGELMAN BERGER, P.C.




                                                          12   6715 West Colfax Avenue, Lakewood, Colorado 80214. The Debtor/Tenant has defaulted on
                         Phoenix, Arizona 85004




                                                          13   its obligations under the Lease and the total damages and cure amount under the Lease
                                                          14   exceeds $890,000.00. The Landlord, as a creditor of the Debtor’s bankruptcy estate, wishes to
                                                          15   take the 2004 Examination of the Debtor in order to gain a greater understanding of the
                                                          16   Debtor’s assets, liabilities, property and financial condition.2
                                                          17             On April 6, 2021 (the “Petition Date”), the Debtor filed its voluntary petition for relief
                                                          18   under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) in the
                                                          19   United States Bankruptcy Court for the District of Arizona (the “Court”).
                                                          20             The Court may order the examination of any entity pursuant to Bankruptcy Rule 2004
                                                          21   on motion of any party in interest. The scope of examinations under Bankruptcy Rule 2004(b)
                                                          22   may include, among other things, any matter that may relate to the property and assets of the
                                                          23   estate, the financial condition of the debtor, any matter that may affect the administration of a
                                                          24   debtor’s estate and any matter relevant to the case or to the formulation of a plan. See Fed. R.
                                                          25   Bankr. P. 2004(b). Discovery under Bankruptcy Rule 2004 includes both document discovery
                                                          26

                                                          27
                                                               2
                                                                       By seeking to take the Rule 2004 Examination of the Debtor, BSV in no way waives
                                                               its right to challenge the Debtor’s choice of venue in this case.

                                                               {0006378.0000/01212004.DOCX / }                 2
                                                          Case 2:21-bk-02477-BKM                 Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50     Desc
                                                                                                 Main Document    Page 2 of 10
                                                           1   and depositions. See Fed. R. Bankr. P. 2004(c). A Rule 2004 inquiry is “unfettered and
                                                           2   broad.” Collier on Bankruptcy ¶ 2004.02[1] (16th ed. Revised 2007) (internal quotations and
                                                           3   citations omitted).
                                                           4             Rule 2004 permits a party to undertake a broad inquiry “in the nature of a fishing
                                                           5   expedition.” In re Valley Forge Plaza Assoc., 109 B.R. 669, 674 (Bankr. E.D. Pa. 1990)
                                                           6   (collecting citations); see also In re Countrywide Home Loans, Inc., 384 B.R. 373, 400
                                                           7   (Bankr. W.D. Pa. 2008); In re Millennium Lab Holdings II, 562 B.R. 614, 626 (Bankr. D. Del.
                                                           8   2016) (“Rule 2004 … has been likened to a fishing expedition and an inquisition” (internal
                                                           9   quotations omitted)).
                                                          10             “Legitimate goals of Rule 2004 examinations include discovering assets, examining
                  2800 North Central Avenue, Suite 1200




                                                          11   transactions, and determining whether wrongdoing has occurred.” In re Washington Mut.,
ENGELMAN BERGER, P.C.




                                                          12   Inc., 408 B.R. 45, 50 (Bankr. D. Del. 2009) (internal citations omitted); In re Countrywide
                         Phoenix, Arizona 85004




                                                          13   Home Loans, Inc., 384 B.R. at 400 (inquiry into liability of a debtor and into any matter that
                                                          14   may affect the administrative of the estate “comfortably falls within the allowed limits under
                                                          15   Rule 2004”); In re Hilsen, 2008 WL 2945996, at *4 (Bankr. S.D.N.Y. 2008) (“Rule 2004
                                                          16   [may be used] to determine the nature and extent of a bankruptcy case and to ascertain
                                                          17   whether wrongdoing has occurred.”); In re Lufkin, 255 B.R. 204, 208 (Bankr. E.D. Tenn.
                                                          18   2000) (purpose of Bankruptcy Rule 2004 is to “determine the condition, extent, and location
                                                          19   of the debtor’s estate in order to maximize distribution to unsecured creditors”).
                                                          20             With this Motion, the Landlord seeks to obtain critical information from the Debtor
                                                          21   related to the “acts, conduct, or property or to the liability or financial condition” of the
                                                          22   Debtor. Consequently, the information the Landlord seeks is within the proper scope of Rule
                                                          23   2004 discovery.
                                                          24             WHEREFORE, the Landlord respectfully requests that this Court enter an order: (a)
                                                          25   directing the Debtor to appear for an examination under oath at a date and time mutually
                                                          26   agreeable to the parties, or if upon notice, not less than 21 days’ notice; and (b) directing the
                                                          27



                                                               {0006378.0000/01212004.DOCX / }                 3
                                                          Case 2:21-bk-02477-BKM                 Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50    Desc
                                                                                                 Main Document    Page 3 of 10
                                                           1   production of the documents identified in the attached Exhibit “A” within twenty-one (21)
                                                           2   days from service of notice; and (c) for such other and further relief as may be appropriate.
                                                           3

                                                           4             DATED this 28th day of April 2021.
                                                           5                                                      ENGELMAN BERGER, P.C.
                                                           6                                                      By /s/ Bradley D. Pack
                                                                                                                     Bradley D. Pack
                                                           7                                                         Attorneys for BSV Lamont JCRS, LLC
                                                           8   COPY of the foregoing automatically e-mailed
                                                               by the Court’s ECF system this 28th day of April 2021 to
                                                           9   all attorneys who have appeared on record in this case
                                                               with courtesy copy e-mailed this same date to:
                                                          10
                                                               Philip R. Rudd (Rudd@sackstierney.com)
                  2800 North Central Avenue, Suite 1200




                                                          11   Wesley Denton Ray (Ray@sackstierney.com)
ENGELMAN BERGER, P.C.




                                                               Sierra M. Minder (Sierra.Minder@sackstierney.com)
                                                          12
                         Phoenix, Arizona 85004




                                                               Sacks Tierney
                                                               Attorneys for Debtor
                                                          13
                                                               Christopher Simpson (csimpson@omlaw.com)
                                                          14   Osborn Maledon, P.A.
                                                               Subchapter V Trustee
                                                          15
                                                               Patty Chan (patty.chan@usdoj.gov)
                                                          16   Office of the U.S. Trustee
                                                          17   /s/ Paul A. Manley
                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27



                                                               {0006378.0000/01212004.DOCX / }                 4
                                                          Case 2:21-bk-02477-BKM                 Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50   Desc
                                                                                                 Main Document    Page 4 of 10
              EXHIBIT “A”




Case 2:21-bk-02477-BKM   Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50   Desc
                         Main Document    Page 5 of 10
                                                           1                                                   EXHIBIT A
                                                           2   I.        INSTRUCTIONS
                                                           3             1.         These requests for production of documents are deemed to be continuing in
                                                           4   nature, calling for further responses at such times as additional information or documents
                                                           5   become known or reasonably available to Debtor.
                                                           6             2.         If you contend that an identified document would be excludable from
                                                           7   production regardless of its relevance, state the reasons for such objection or grounds for
                                                           8   exclusion, and identify each person having knowledge of the factual basis, if any, on which
                                                           9   the privilege or other ground is asserted.
                                                          10             3.         In producing documents hereunder, copies may be produced in lieu of originals
                  2800 North Central Avenue, Suite 1200




                                                          11   if both sides of any two-sided documents are reproduced and Services or an officer of
ENGELMAN BERGER, P.C.




                                                          12   Services attests by affidavit or declaration under penalty of perjury that the copies provided
                         Phoenix, Arizona 85004




                                                          13   are true, correct, complete and accurate duplications of the originals.
                                                          14   II.       DEFINITIONS
                                                          15             Unless the context of a specific request requires otherwise, the following definitions
                                                          16   and instructions shall apply to these requests:
                                                          17             1.         The term “Bankruptcy Case” shall mean the Debtor’s Bankruptcy Case No.
                                                          18   2:21-bk-02477-BKM pending before the United States Bankruptcy Court for the District of
                                                          19   Arizona.
                                                          20             2.         The term “Bankruptcy Court” shall mean the United States Bankruptcy Court
                                                          21   for the District of Arizona.
                                                          22             3.         “Communication” or “Communications” means any manner or form of
                                                          23   information or message transmission, however produced or reproduced, whether through a
                                                          24   “Document” as herein defined, orally, or otherwise, which is made, distributed or circulated
                                                          25   between or among persons, or data storage or processing units, and any and all Documents
                                                          26   containing, consisting of, or relating or referring in any way, either directly or indirectly, to a
                                                          27



                                                               {0006378.0000/01212004.DOCX / }                 5
                                                          Case 2:21-bk-02477-BKM                 Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50    Desc
                                                                                                 Main Document    Page 6 of 10
                                                           1   communication, whether or not any such Document or the information contained therein was
                                                           2   transmitted by its author to any other person.
                                                           3             4.         The terms “concerning,” “pertaining,” “relating” or “regarding,” as used
                                                           4   herein, are interchangeable and include referring to, alluding to, responding to, connected
                                                           5   with, commenting on, in respect of, about, discussing, showing, describing, mentioning,
                                                           6   reflecting, analyzing, constituting, evidencing or any similar term.
                                                           7             5.         The term “Debtor” shall refer to Summit Family Restaurants Inc. and its agents,
                                                           8   employees, officers, counsel and persons purporting to act on its behalf both presently and in
                                                           9   the past.
                                                          10             6.         “Document” is used herein in its customary broad sense and means any kind of
                  2800 North Central Avenue, Suite 1200




                                                          11   printed, recorded, written, graphic or photographic matter (including taped recordings),
ENGELMAN BERGER, P.C.




                                                          12   however printed, produced, reproduced, coded or stored, or any kind or description, whether
                         Phoenix, Arizona 85004




                                                          13   or not sent or received, including originals, reproductions, facsimiles, drafts, and both sides
                                                          14   thereof, and including, without limitation: papers, books, accounts, letters, models,
                                                          15   photographs, sketches, drawings, blueprints, objects, tangible things, correspondence,
                                                          16   telegrams, cables, telex messages, memoranda, notes, notations, work papers, routing slips,
                                                          17   intra-and inter-office communications to, between or among officers, agents, partners or
                                                          18   employees, transcripts, minutes, reports and recordings of telephone or other conversations, or
                                                          19   of interviews, or of conferences, or of committee meetings or of other meetings, affidavits,
                                                          20   statements, summaries, opinions, court pleadings, reports, indices, studies, analyses, forecasts,
                                                          21   evaluations, contracts, licenses, agreements, invoices, notebooks, entries, ledgers, journals,
                                                          22   books of records of account, summaries of accounts, balance sheets, income statements,
                                                          23   questionnaires, answers to questionnaires, statistical records, advertisements, brochures,
                                                          24   circulars, bulletins, pamphlets, trade letters, desk calendars, appointment books, diaries,
                                                          25   telephone logs, expense accounts, lists, tabulations, charts, graphs, maps, surveys, sound
                                                          26   recordings, data sheets, computer tapes and discs, magnetic tapes, punch cards, computer
                                                          27   printouts, data procession input and output, computer files, computer programs, computer


                                                               {0006378.0000/01212004.DOCX / }                 6
                                                          Case 2:21-bk-02477-BKM                 Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50      Desc
                                                                                                 Main Document    Page 7 of 10
                                                           1   program coding sheets, microfilms, micro-fiche, all other records kept by electronic,
                                                           2   photographic, or mechanical means, and things similar to any of the foregoing, regardless of
                                                           3   their author or origin, of any kind, however denominated.
                                                           4             7.         The term “Guarantor” shall mean Star Buffet, Inc.
                                                           5             8.         The term “Guaranty” shall mean the Guaranty of the Lease dated September
                                                           6   12, 2014.
                                                           7             9.         The term “Landlord” shall mean BSV Lamont JCRS LLC.
                                                           8             10.        The term “Lease” shall mean the Shopping Center Lease dated September 12,
                                                           9   2014 between the Tenant and Landlord within the Shopping Center.
                                                          10             11.        The term “Person” means any natural person, firm partnership, joint venture,
                  2800 North Central Avenue, Suite 1200




                                                          11   corporation, or any other legal entity.
ENGELMAN BERGER, P.C.




                                                          12             12.        The term “Petition Date” means April 6, 2021.
                         Phoenix, Arizona 85004




                                                          13             13.        The term “Premises” means the certain space as defined more particularly in
                                                          14   the Lease.
                                                          15             14.        As used herein, the terms “relating to”, “relates to,” “related to,” and
                                                          16   “regarding” mean relating in any way, directly or indirectly, to a document, event, act,
                                                          17   person, occurrence or matter, or to a class of documents, events, acts, persons, occurrences or
                                                          18   matters described in the document request and includes, without limitation, analyzing,
                                                          19   constituting, evidencing, comprising, summarizing, discussing, describing, concerning,
                                                          20   reflecting, showing, referring to, containing, affecting, pertaining to, in connection with, or
                                                          21   supporting the event(s), act(s), person(s), occurrence(s), or matters(s) described in the request.
                                                          22             15.        The term “Shopping Center” shall mean the Shopping Center located at 6715
                                                          23   West Colfax Avenue, Lakewood, Colorado 80214.
                                                          24             16.        “Tenant” shall mean Summit Family Restaurants Inc. d/b/a/ Casa Bonita.
                                                          25   Tenant and Debtor are used interchangeably.
                                                          26

                                                          27



                                                               {0006378.0000/01212004.DOCX / }                 7
                                                          Case 2:21-bk-02477-BKM                 Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50   Desc
                                                                                                 Main Document    Page 8 of 10
                                                           1             17.        “You” and “your” or “agent” means Debtor and its predecessors, successors,
                                                           2   subsidiaries, affiliates, employees, agents, servants, representatives, partners and the like,
                                                           3   wherever located.
                                                           4   III.      Document Requests
                                                           5             1.         Any documents that evidence the location of Debtor’s domicile, residence,
                                                           6   principal place of business in the United States, or principal assets in the United States during
                                                           7   the 180 immediately preceding the Petition Date.
                                                           8             2.         Any and all documents from January 1, 2017 to the present relating to any
                                                           9   potential source of financing for Debtor, including without limitation term sheets, loan
                                                          10   documents, security agreements, loan applications, and any communications concerning any
                  2800 North Central Avenue, Suite 1200




                                                          11   actual or proposed loan, including any drafts of, amendments to, or modifications of any of
ENGELMAN BERGER, P.C.




                                                          12   the foregoing.
                         Phoenix, Arizona 85004




                                                          13             3.         Any and all documents relating to Debtor’s ability to pay its debts or to fund a
                                                          14   plan of reorganization in this bankruptcy case.
                                                          15             4.         Any and all documentation evidencing income received by the Debtor from any
                                                          16   source from January 1, 2017 to present, including but not limited to pay stubs, cash receipts
                                                          17   and/or cash receipts journals.
                                                          18             5.         Debtor’s state and federal income tax returns for the three (3) years prior to the
                                                          19   Petition Date.
                                                          20             6.         Any and all invoices, statements or documents reflecting all debts or obligations
                                                          21   owed by the Debtor as of the Petition Date and any communications between or among the
                                                          22   Debtor and any other Person concerning such debts or obligations.
                                                          23             7.         Annual budgets and financial statements for the Debtor for the most recent three
                                                          24   (3) fiscal years, including audited financial statements if available. The financial statements
                                                          25   should include both Statement of Financial Position (Balance Sheet) and Statement of
                                                          26   Financial Activities (Income Statement), and a budget vs. actual comparison if available. If
                                                          27   not available, also provide budgets for the most recent 3 fiscal years.


                                                               {0006378.0000/01212004.DOCX / }                 8
                                                          Case 2:21-bk-02477-BKM                 Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50        Desc
                                                                                                 Main Document    Page 9 of 10
                                                           1             8.         All board of directors’ meeting minutes for Debtor for the past three (3) years.
                                                           2             9.         Any and all documents relating to fiscal policies or procedures, including
                                                           3   operating and capital budget policies, internal controls for cash and property management.
                                                           4             10.        Any and all documents relating to the accounts receivable for the Debtor,
                                                           5   including any information relating to whether any portion of the accounts receivable are
                                                           6   uncollectible.
                                                           7             11.        All Documents that relate to any pending or threatened litigation against the
                                                           8   Debtor, the Debtor’s affiliates, the Debtor’s equity holders or with respect to the Premises,
                                                           9   including but not limited to all pleadings, demand letters and judgments.
                                                          10             12.        All Documents that relate to the payment history of the Debtor to the Landlord.
                  2800 North Central Avenue, Suite 1200




                                                          11             13.        All Documents that relate to any deferred maintenance of the Premises.
ENGELMAN BERGER, P.C.




                                                          12             14.        All Documents that relate to any inspections or evaluations of the Premises
                         Phoenix, Arizona 85004




                                                          13   since 2018.
                                                          14             15.        All Documents that relate to any tax deficiencies of the Debtor.
                                                          15             16.        All Documents that reflect the monthly financial performance of the Debtor for
                                                          16   the two years preceding the Petition Date.
                                                          17             17.        All Documents that reflect the cash flow statement(s) and projection(s) of the
                                                          18   Debtor for years 2019-2024.
                                                          19             18.         All of the Debtor’s bank statements from January 1, 2019 through the present.
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27



                                                               {0006378.0000/01212004.DOCX / }                 9
                                                          Case 2:21-bk-02477-BKM                 Doc 25 Filed 04/28/21 Entered 04/28/21 15:42:50        Desc
                                                                                                 Main Document   Page 10 of 10
